          IN THE UNITED STATES DISTRICT COURT FOR THE
                 EASTERN DISTRICT OF OKLAHOMA


RALPH JONES,                                   )
                                               )
                           Plaintiff,          )
                                               )
v.                                             )               No. CIV 19-404-JHP
                                               )
OKLAHOMA DEPARTMENT                            )
OF CORRECTIONS, et al.,                        )
                                               )
                           Defendants.         )


                               OPINION AND ORDER

      Plaintiff, a pro se state prisoner, is incarcerated at John Lilley Correctional Center

(JLCC) in Boley, Oklahoma. On November 26, 2019, he brought this civil rights action

under the authority of 42 U.S.C. § 1983 (Dkt. 1). The defendants are the Oklahoma

Department of Corrections; Lisa Seward, Records Officer at Oklahoma State Reformatory

(OSR); Tisha William, OSR Acting Warden; Nick Collett, JLCC Records Officer; Debbie

Aldridge, JLCC Warden; and Mark Knutson, Oklahoma Department of Corrections

Director’s Designee.

      Plaintiff alleges the defendants have retroactively applied Okla. Stat. tit. 57, § 138,

and DOC Policy OP-060211 to his disadvantage, because none of his current sentences

are on the list of ineligible offenses in § 138(D)(2)(c). He seeks the enhanced credits to

which he allegedly is entitled. In the alternative, he asks for damages for his unlawful

confinement that has resulted from the alleged unconstitutional application of state law
and policy.

      The Court has carefully reviewed the record and construes Plaintiff’s pleadings

liberally. Haines v. Kerner, 404 U.S. 519 (1972). To the extent Plaintiff requests

equitable relief in the form of earlier release from confinement, a § 1983 cause of action

is not the appropriate means for seeking such relief.        Rather, habeas corpus is the

exclusive remedy for a state prisoner challenging the fact or duration of his confinement

when the relief sought includes immediate or speedier release. Preiser v. Rodriguez, 411

U.S. 475, 489-90 (1973). See also Heck v. Humphrey, 512 U.S. 477, 481 (1994).

      To the extent Plaintiff seeks compensatory damages for his alleged

unconstitutional incarceration, he first must prove his “conviction or sentence has been

reversed on direct appeal, expunged by executive order, declared invalid by a state

tribunal authorized to make such determination, or called into question by a federal

court’s issuance of a writ of habeas corpus.” Heck v. Humphrey, 512 U.S. 477, 487

(1994) (citing 28 U.S.C. § 2254). When judgment for a plaintiff in a § 1983 suit “would

necessarily imply the invalidity of his conviction or sentence, . . . the complaint must be

dismissed unless the plaintiff can demonstrate that the conviction or sentence has already

been invalidated.” Id. See also Wilkinson v. Dotson, 544 U.S. 74, 82 (2005) (stating

that the Supreme Court made clear that Heck applies “no matter the relief sought

(damages or equitable relief)”). Plaintiff has not made this showing.

       For the reasons set forth above, the Court finds Plaintiff has failed to state a claim

upon which relief may be granted, pursuant to 28 U.S.C. § 1915A(b)(1). Therefore, this

action is DISMISSED WITHOUT PREJUDICE.
      ACCORDINGLY, this action is DISMISSED WITHOUT PREJUDICE in its

entirety for failure to state a claim upon which relief may be granted, pursuant to 28

U.S.C. 1915A(b)(1).    This dismissal shall count as a “PRIOR OCCASION” or

“STRIKE,” pursuant to 28 U.S.C. § 1915(g).

      IT IS SO ORDERED this 21st day of January 2020.




                                          3
